In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 

No. 15‐3730 
JOSE I. CHAVARRIA‐REYES, 
                                                          Petitioner, 

                                  v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                     ____________________ 

                Petition for Review of an Order of the 
                   Board of Immigration Appeals. 
                          No. A206‐274‐376. 
                     ____________________ 

 ARGUED SEPTEMBER 20, 2016 — DECIDED DECEMBER 30, 2016 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    EASTERBROOK,  Circuit  Judge.  An  immigration  judge  or‐
dered  Jose  Chavarria‐Reyes  removed  to  Mexico  after  con‐
cluding that he lacks permission to be here and is ineligible 
for discretionary relief because he has committed a crime of 
moral  turpitude.  He  does  not  contest  either  conclusion  but 
contends nonetheless that the IJ erred by failing to alert him 
2                                                        No. 15‐3730 

to  the  possibility  of  voluntary  departure  under  §240B(a)  of 
the Immigration and Nationality Act, 8 U.S.C. §1229c(a). 
     Voluntary  departure  usually  depends  on  a  showing  of 
good  moral  character,  a  showing  that  Chavarria‐Reyes  can‐
not make: he has at least three convictions, for domestic bat‐
tery,  retail  theft,  and  home‐repair  fraud.  But  voluntary  de‐
parture under §240B(a) is available without regard to the al‐
ien’s character, provided he claims this privilege at the outset 
of  the  proceedings  and  forswears  all  other  arguments.  An 
alien  who  departs  voluntarily  has  more  opportunity  to  re‐
turn in later years than does an alien removed involuntarily. 
The  Board  of  Immigration  Appeals  rejected  his  argument 
that  the  IJ  had  violated  the  Due  Process  Clause  of  the  Fifth 
Amendment,  and  Chavarria‐Reyes  has  filed  a  petition  for 
review of that order. 
    His initial problem is that the Board entered its decision 
on  November  6,  2015,  and  the  petition  for  review  was  not 
received in our clerk’s office until December 8, two days be‐
yond  the  30‐day  time  limit.  8  U.S.C.  §1252(b)(1).  The  Su‐
preme  Court  has  characterized  a  predecessor  statute  as  ju‐
risdictional,  Stone  v.  INS,  514  U.S.  386,  405  (1995),  and  we 
held in  Sankarapillai  v.  Ashcroft, 330 F.3d 1004, 1005 (7th Cir. 
2003), that the current version also is jurisdictional. Chavar‐
ria‐Reyes  maintains,  however,  that  while  in  detention  pre‐
ceding  removal  he  handed  his  petition  to  a  guard  on  No‐
vember  30,  making  it  timely  under  Fed.  R.  App.  P. 
25(a)(2)(C),  which  applies  the  “prison  mailbox  rule”  to  all 
appellate papers. The Attorney General agrees with this con‐
tention, which poses a novel question in this circuit. 
     Rule 25(a)(2)(C) provides: 
No. 15‐3730                                                                      3 

    A paper filed by an inmate confined in an institution is timely if 
    deposited  in  the  institution’s  internal  mailing  system  on  or  be‐
    fore the last day for filing. If an institution has a system designed 
    for  legal  mail,  the  inmate  must  use  that  system  to  receive  the 
    benefit of this rule. Timely filing may be shown by a declaration 
    in compliance with 28 U.S.C. §1746 or by a notarized statement, 
    either of which must set forth the date of deposit and state that 
    first‐class postage has been prepaid. 

We  can’t  see  any  reason  why  this  rule  would  not  apply  to 
immigration. Houston v. Lack, 487 U.S. 266 (1988), created the 
prison mailbox rule for use in civil litigation, where the time 
limit  for  filing  a  notice  of  appeal  is  jurisdictional.  Bowles  v. 
Russell,  551  U.S.  205  (2007).  If  intra‐prison  filing  satisfies  a 
jurisdictional  requirement  for  civil  litigation,  it  can  equally 
satisfy a jurisdictional requirement for administrative litiga‐
tion. 
    We  recognize  that  a  panel  of  the  Fifth  Circuit  once  held 
that  the  prison  mailbox  rule  does  not  apply  to  immigration 
matters. Guirguis v. INS, 993 F.2d 508 (5th Cir. 1993). But Rule 
25(a)(2)(C) was amended after Guirguis, and a later decision 
from the same circuit said that a filing while in immigration 
detention  after  the  Rule  was  amended  counts  as  timely. 
Smith  v.  Conner,  250  F.3d  277,  279  n.11  (5th  Cir.  2001)  (dic‐
tum).  The  Fifth  Circuit  has  since  held  that  immigration  de‐
tainees  represented  by  counsel  cannot  take  advantage  of 
Rule  25(a)(2)(C),  see  Navarro‐Miranda  v.  Ashcroft,  330  F.3d 
672, 676 (5th Cir. 2003), but Chavarria‐Reyes lacked counsel 
when he handed his petition to the guard. What’s more, this 
circuit  has  concluded  that  represented  prisoners,  no  less 
than  those  proceeding  on  their  own,  can  use  the  prison 
mailbox  rule,  whose  text  does  not  draw  a  distinction  be‐
tween  represented  and  pro  se  litigants.  See  United  States  v. 
Craig, 368 F.3d 738 (7th Cir. 2004). 
4                                                                  No. 15‐3730 

    The Second and Ninth Circuits have held that the prison 
mailbox rule applies  to immigration proceedings.  See  Aran‐
go‐Aradondo v. INS, 13 F.3d 610, 612–13 (2d Cir. 1994); Barrien‐
tos  v.  Lynch,  829  F.3d  1064  (9th  Cir.  2016).  No  court—other 
than  the  superseded  opinion  in  Guirguis—has  held  other‐
wise.  We  join  the  Second,  Fifth,  and  Ninth  Circuits  in  con‐
cluding  that  aliens  detained  pending  removal  can  take  ad‐
vantage  of  Rule  25(a)(2)(C).  Chavarria‐Reyes’s  petition  is 
timely. 
    The Attorney General maintains that we nonetheless lack 
jurisdiction  because  of  Chavarria‐Reyes’s  criminal  convic‐
tions and the fact that voluntary departure is a discretionary 
remedy.  See  8  U.S.C.  §1252(a)(2)(B),  (C).  But  §1252(a)(2)(D) 
provides that questions of law are reviewable notwithstand‐
ing  the  other  parts  of  §1252(a).  The  question  Chavarria‐
Reyes  presents—whether  the  IJ  had  a  duty  to  notify  him  of 
the  opportunity for relief under  §240B(a)—is one of law for 
the purpose of §1252(a)(2)(D). 
     And there can be no doubt that the IJ failed in this duty. 
Section  240B(a)  has  been  implemented  by  8  C.F.R. 
§1240.26(b)(1)(i), which provides that an IJ may grant volun‐
tary departure before the conclusion of removal proceedings 
if the alien: 
     (A) Makes such request prior to or at the master calendar hear‐
     ing at which the case is initially calendared for a merits hearing; 
     (B)  Makes  no  additional  requests  for  relief  (or  if  such  requests 
     have been made, such requests are withdrawn prior to any grant 
     of voluntary departure pursuant to this section); 
     (C) Concedes removability; 
     (D) Waives appeal of all issues; and 
No. 15‐3730                                                                5 

   (E)  Has  not  been  convicted  of  a  crime  described  in  section 
   101(a)(43)  of  the  Act  and  is  not  deportable  under  section 
   237(a)(4). 

A second regulation, 8 C.F.R. §1240.11(b), provides that the IJ 
must tell all aliens about voluntary departure. Although this 
regulation  does  not  spell  out  the  required  advice,  or  say 
when  it  must  be  supplied,  In  re  Cordova,  22  I.&N.  Dec.  966 
(1999) (BIA en banc), concluded that an IJ must raise the sub‐
ject of voluntary departure at an early procedural hearing—
that is to say, the sort of hearing at which the IJ identifies the 
issues that will be addressed by evidence at later hearings—
unless the alien has been convicted of an aggravated felony, 
which Chavarria‐Reyes has not. (Another regulation, 8 C.F.R. 
§1240.11(a)(2),  requires  comprehensive  advice  about  all  op‐
portunities for relief from removal, but it is limited to aliens 
admitted for permanent residence. Chavarria‐Reyes is not in 
that category.) 
    Requiring the IJ to raise the subject as soon as possible is 
necessary,  the  Board  concluded  in  Cordova,  because 
§1240.26(b)(1)(i) requires an alien to make irrevocable choic‐
es, such as abandoning all other requests for relief and waiv‐
ing  the  right  to  appeal.  But  the  IJ  did  not  tell  Chavarria‐
Reyes about his option to request early voluntary departure. 
Instead  he  told  Chavarria‐Reyes  to  consult  with  his  lawyer 
(Chavarria‐Reyes told the IJ he had one) and then make any 
motions  or  requests  that  counsel  told  him  would  be  appro‐
priate.  It  turned  out  that  Chavarria‐Reyes  did  not  have  a 
lawyer—at  least,  none  ever  entered  an  appearance—and  so 
we must assume that he did not learn until too late about the 
possibility of relief under §240B(a). 
6                                                         No. 15‐3730 

    Here  Chavarria‐Reyes  encounters  a  final  roadblock: 
§1252(d)(1) provides that a court may review a final order of 
removal “only if … the alien has exhausted all administrative 
remedies  available  to  the  alien  as  of  right”  (emphasis  add‐
ed).  The  exhaustion  requirement  is  not  a  jurisdictional  bar, 
see  Korsunskiy  v.  Gonzales,  461  F.3d  847,  849  (7th  Cir.  2006); 
Abdelqadar  v.  Gonzales,  413  F.3d  668,  670–71  (7th  Cir.  2005), 
but  it  is  a  mandatory  case‐processing  rule  and  must  be  en‐
forced  if  a  litigant  claims  its  benefits.  The Attorney  General 
asks  us  to  enforce  this  rule,  observing  that  Chavarria‐Reyes 
did not argue, on his appeal to the BIA, that the IJ failed to 
follow §1240.11(b) as understood in Cordova. Instead he con‐
tended that the IJ had violated the Due Process Clause of the 
Fifth  Amendment  by  holding  his  pro  se  status  against  him. 
The  BIA  rejected  that  argument,  and  Chavarria‐Reyes,  with 
the  benefit  of  counsel  in  this  court,  does  not  repeat  it.  Now 
he  seeks  relief  based  on  an  argument  that  he  could  have 
made, but did not. Exhaustion means not just taking an ap‐
peal  to  the  Board  but  also  presenting  an  argument,  so  that 
the  Board  has  “an  opportunity  to  pass  upon  the  particular 
legal arguments and contentions that [the alien] now raises”. 
Zeqiri v. Mukasey, 529 F.3d 364, 369–70 (7th Cir. 2008). 
    Chavarria‐Reyes maintains that, when an IJ’s error leaves 
an alien ignorant of his rights, it is unfair to require the alien 
to  complain  in  detail  to  the  BIA—a  complaint  that  would 
depend  on  the  very  knowledge  that  the  IJ  failed  to  convey. 
Yet the statute says that judicial review is permissible “only 
if” exhaustion has been accomplished. Nothing in the statute 
suggests that an alien can avoid the exhaustion requirement 
by  asserting  ignorance  of  an  IJ’s  error.  Nor  does  the  statute 
suggest that exhaustion is required only of aliens who have 
lawyers.  We  have  not  found  any  decision,  from  any  circuit, 
No. 15‐3730                                                           7 

concluding  that  §1252(d)(1)  is  inapplicable  to  aliens  who 
represent themselves or to aliens who claim to be in the dark 
about  what  the  IJ  did  wrong—for  a  claim  of  ignorance  is 
easy to make but almost impossible for the agency or a court 
to refute, even if the assertion is false. 
     The function of exhaustion is to alert the Board so that it 
can fix the IJ’s errors. That function can’t be served if courts 
take  the  existence  of  an  error  as  a  reason  not  to  require  ex‐
haustion. And judges would be hard pressed to require more 
of  an  administrative  tribunal  than  they  require  of  them‐
selves. When litigants file briefs in this court, the judges reg‐
ularly address only those contentions presented (whether or 
not the litigant has a lawyer) and treat all others as forfeited. 
The plain‐error rule of Fed. R. Crim. P. 52(b) does not apply 
to  civil  litigation  or  to  civil  administrative  proceedings.  Re‐
quiring  the  BIA  to  dredge  through  a  record  and  find  all  of 
the things an IJ might have done but didn’t do, plus all those 
the  IJ  did  do,  and  then  evaluate  both  actions  and  inactions 
against a long list of administrative requirements and prohi‐
bitions, would prolong and complicate all immigration pro‐
ceedings.  Both  judges  and  administrative  adjudicators  need 
the help of lawyers and litigants to focus attention on prob‐
lematic  areas,  and  they  are  entitled  to  limit  their  considera‐
tion  to  contentions  actually  presented—whether  they  call 
that requirement forfeiture or exhaustion of remedies. 
    Although  the  exhaustion  requirement  prevents  us  from 
granting  Chavarria‐Reyes’s  petition,  he  remains  free  to  ask 
the BIA to reconsider or reopen its decision in light of the IJ’s 
failure to implement the holding of Cordova. That step would 
be unnecessary if the Attorney General consents to a reopen‐
ing  on  the  basis  of  this  established  error.  And,  no  matter 
8                                                       No. 15‐3730 

what  happens to Chavarria‐Reyes, we hope  that  the  agency 
will revise the procedural checklists (or “scripts”) it prepares 
for use by IJs. The checklist for initial hearings with unrepre‐
sented                                                         aliens, 
https://www.justice.gov/sites/default/files/eoir/legacy/2014/0
8/15/Script_MC_Checklist.pdf,  appears  to  contemplate  ad‐
vice  about  voluntary  departure  only  if  the  IJ  first  decides 
that the alien is ineligible for any other kind of relief. That’s 
not  what  Cordova  contemplates:  §1240.11(a)(2)  requires  ad‐
vice  to  permanent  residents  about  all  entitlements,  not  just 
about  a  fallback  after  other  possibilities  have  been  exhaust‐
ed, and §1240.11(b) requires advice to all aliens about volun‐
tary departure. Worse, the checklist for use at hearings with 
aliens  who  have  counsel—the  category  in  which  the  IJ 
(wrongly) supposed Chavarria‐Reyes to be—does not call on 
the  IJ  to  give  advice  about  voluntary  departure  under 
§240B(a),  whether  or  not  some  other  option  is  available. 
See https://www.justice.gov/sites/default/files/eoir/legacy/20
14/08/15/Script_Initial_Hearing.pdf.  The  agency  could  do 
aliens,  and  its  own  personnel,  a  big  favor  by  revising  these 
checklists  to  reflect  all  entitlements  within  the  scope  of  a 
statute or regulation. 
     The petition for review is denied. 
No. 15‐3730                                                        9 


    POSNER,  Circuit  Judge,  dissenting.  This  case  involves  a 
typical botch by an immigration judge. No surprise: the Im‐
migration Court, though lodged in the Justice Department, is 
the least competent federal agency, though in fairness it may 
well  owe  its  dismal  status  to  its  severe  underfunding  by 
Congress,  which  has  resulted  in  a  shortage  of  immigration 
judges  that  has  subjected  them  to  crushing  workloads.  See, 
e.g.,  Julia  Preston,  “Deluged  Immigration  Courts,  Where 
Cases  Stall  for  Years,  Begin  to  Buckle,”  NY  Times,  Dec.  1, 
2016,  www.nytimes.com/2016/12/01/us/deluged‐immigratio
n‐courts‐where‐cases‐stall‐for‐years‐begin‐to‐buckle.html?_r
=0 (visited Dec. 30, 2016). 
    The  immigrant,  Chavarria‐Reyes,  is  a  citizen  of  Mexico. 
Although married to an American citizen with whom he has 
four citizen children, he is an undocumented (i.e., unlawful) 
immigrant who has been ordered removed. The primary is‐
sue  he  presents  in  this  appeal  challenging  the  order  of  re‐
moval is procedural: he was not told that he could apply, as 
authorized by 8 U.S.C. § 1229c(a)(1), for permission to depart 
voluntarily before the conclusion of the removal proceeding. 
Lacking legal representation until he appealed to us, he was 
unfamiliar with the intricacies of immigration law and there‐
fore failed to take issue with anything the immigration judge 
said  at  the  removal  hearing,  though  the  judge  considered 
only whether to allow Chavarria‐Reyes to depart voluntarily 
after  completion  of  the  removal  proceeding  rather  than  be‐
fore—“after” being a steeper hill for the immigrant to climb 
because it requires him (as is not required for voluntary de‐
parture  before  the  conclusion  of  the  removal  hearing)  to 
prove  that  he  “is,  and  has  been,  a  person  of  good  moral 
character  for  at  least  5  years  immediately  preceding  the  al‐
ien’s  application  for  voluntary  departure.”  § 1229c(b)(1)(B). 
10                                                                         No. 15‐3730 


Applying  that  standard  the  immigration  judge—without 
giving  Chavarria‐Reyes  an  opportunity  to  try  to  prove  that 
he had been a person of good moral character for the last five 
years—denied  voluntary  departure  and  ordered  him  re‐
moved. 
    This  was  a  heavy  blow,  because  a  person  who  has  been 
ordered  removed  is  subject  to  criminal  penalties  if  he’s 
found to have re‐entered the United States without authori‐
zation,  see  8  U.S.C. § 1326, and  in addition  he’s not  permit‐
ted  to  return  with  authorization  for  ten  years,  8  U.S.C. 
§ 1182(a)(9)(A).  Had  Chavarria‐Reyes  been  allowed  to  de‐
part voluntarily, he would still be barred from returning for 
ten years, § 1182(a)(9)(B), but he would have an opportunity 
to obtain a waiver of the ten‐year bar by demonstrating that 
refusal to admit him would result in extreme hardship to his 
spouse, who is an American citizen. 
     The ground of the immigration judge’s harsh ruling was 
her  belief  that  the  immigrant  “had  been  arrested  and  con‐
victed  on  several  occasions  for  offenses  ranging  from  retail 
theft, home repair fraud, driving on a revoked license, and a 
domestic battery” (actually there’s no record of a driving of‐
fense)—a criminal record that the judge remarked “does not 
reflect  well  on  the  respondent’s  character  in  the  United 
States.”  The  judge  further  remarked  that  “his  negative  fac‐
tors  [the  crimes]  far  outweigh  any  positives  that  have  been 
demonstrated  in  this  case.”  In  fact  she  didn’t  think  there 
were  “any  positives.”  For  she  was  skeptical—though  the 
government  is  not—that  Chavarria‐Reyes  has  an  American 
family or has ever been employed in the 17 years he’s been in 
the  United  States.  Yet  she  never invited  him  to  present  evi‐
dence on his own behalf, and—testifying through a transla‐
No. 15‐3730                                                                                11     


tor,  over  a  video  feed,  without  counsel—he  couldn’t  have 
been expected to interrupt and insist on presenting  his side 
of the case. 
    The  removal  proceeding  was  thus  cursory,  indeed  farci‐
cal.  See  Kerciku  v.  INS,  314  F.3d  913,  917–18  (7th  Cir.  2003). 
Chavarria‐Reyes  was  given  no  opportunity  to  explain  his 
employment history in the United States (he claims to have 
worked as a carpenter throughout his sojourn here, until he 
was  detained  in  anticipation  of  the  removal  proceeding),  to 
prove  his  family  status,  to  promise  to  leave  the  country  if 
granted voluntary departure—or to explain his criminal rec‐
ord. That record, the details of which the immigration judge 
ignored, is a joke, consisting as it does of three misdemean‐
ors committed over the course of 15 years, for which crimes 
he served a total of seven days in jail. The government states 
in its brief that one of the crimes of which the immigrant was 
convicted  was  a  “crime  of  moral  turpitude.”  That  is  ridicu‐
lous, and the government doesn’t even bother to say which 
of the immigrant’s three crimes it thinks was a crime of mor‐
al turpitude. 
    Chavarria‐Reyes  was  railroaded  by  the  immigration 
judge. The majority does not deny this but concludes that he 
failed to exhaust his administrative remedies because his pro 
se appeal to the Board of Immigration Appeals did not pro‐
vide a precise articulation of his argument that the immigra‐
tion judge had failed to inform him of the possibility of vol‐
untarily departing before the conclusion of his removal hear‐
ing.  But  by  arguing  both  that  the  immigration  judge  had 
erred  by  failing  to  grant  him  voluntary  departure  and  that 
he was denied due process at his removal hearing, Chavar‐
ria‐Reyes  placed  the  Board  of  Immigration  Appeals  on  no‐
12                                                                         No. 15‐3730 


tice that the immigration judge had made a hash of her duty 
to inform him of the availability of voluntary departure. See 
Hamdan v. Mukasey, 528 F.3d 986, 991 (7th Cir. 2008), quoting 
approvingly, from Yan Lan Wu v. Ashcroft, 393 F.3d 418, 422 
(3d  Cir.  2005),  that  “so  long  as  an  immigration  petitioner 
makes some effort,  however  insufficient, to  place the  Board 
on notice of a straightforward issue being raised on appeal, a 
petitioner  is  deemed  to  have  exhausted  her  administrative 
remedies.” See also Kaganovich v. Gonzales, 470 F.3d 894, 897 
(9th  Cir.  2006); Zhang v. Ashcroft, 388  F.3d 713,  721 (9th Cir. 
2004). 
   We  should  vacate  the  removal  order  and  remand  the 
case.